Citation Nr: 1326685	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-20 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Amarillo, Texas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on December 9, 2010. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from February 1966 to March 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a medical reimbursement determination of the Department of Veterans Affairs (VA) Medical Center in Amarillo, Texas.  In his June 2011 substantive appeal, the Veteran requested a hearing before the Board; the Veteran has subsequently withdrawn that request.  The withdrawal of the hearing request is valid.  38 C.F.R. § 20.204 (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks payment or reimbursement for emergency services rendered in the emergency department of a non-VA facility on December 9, 2010.  At the time of the December 2010 treatment, the Veteran was in receipt of a total schedular evaluation.  Determinations regarding reimbursement for unauthorized medical expenses for a Veteran with a total disability permanent in nature is governed by 38 C.F.R. § 1728 (West 2002 & Supp. 2013).  The Board notes that the Veteran was notified in the statement of the case (SOC) that the claim was considered under 38 U.S.C.A. § 1725.  The Veteran should be advised of the provisions of 
38 C.F.R. § 1728.  

The Veteran argues that the treatment was required for his service-connected disability chronic kidney disease and was rendered under emergency circumstances.  The Veteran states that he was "really sick" on December 9, 2010, and he argues that he would not have been able to make the trip to the Amarillo, Texas VA Medical Center, which is some 125 miles away.  He points out that his more local VA outpatient center is not equipped to perform dialysis.  The Veteran's representative contends that records of Southwest Regional Hospital would show that the Veteran was discharged from that hospital three days prior to the December 9, 2010 emergency department treatment.  The representative contends that Southwest Regional attempted to make arrangements for the Veteran's required post-hospital dialysis with VA, but that VA scheduled the Veteran to report for dialysis assessment at a time when he was unable to report.  He apparently remained hospitalized.  Thus, as the Veteran was unable to attend the scheduled dialysis assessment, the representative argues that his need for dialysis became an emergency.  He emphasized that attempts had been made to secure treatment through VA, but that the Veteran relented and went to University Medical Center due to his perception that his dialysis had become a life or death matter.

The clinical records (records of Southwest Regional Hospital) that the representative contends are not associated with the claims file and must be obtained in order to adjudicate the appeal.  The Veteran also contends he was taken to the Emergency Department at University Medical Center by ambulance.  The emergency department records currently associated with the claims files suggest that the Veteran arrived via private transportation.  The Veteran should be afforded an additional opportunity to substantiate his claim that he was transported by an emergency service, and to substantiate his statements as to his physical condition just prior to transport.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be advised to identify or submit the records of his emergency transportation to University Medical Center, Lubbock, Texas, on December 9, 2010.

2.  With appropriate authorization, clinical records pertinent to the Veteran's discharge in early December 2010 should be obtained from Southwest Regional Hospital.  In particular, in additional to clinical records such as physician orders and treatment notes, case management records, social work records, discharge planning records, or other records which would show that the hospital attempted to arrange for continuation of the Veteran's dialysis or post-discharge management of kidney failure should be requested. 

3.  After development directed above has been completed, the VAMC should review the medical reimbursement determination with application of 38 U.S.C.A. § 1728 and regulations implementing that provision.  The Veteran should e notified of the provisions of 38 U.S.C.A. § 1728 and applicable regulations.

4.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond has been afforded, the appeal must be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

